   UNITED STATES DISTRICT COURT
   NORTHERN DISTRICT OF NEW YORK
   _______________________________________________

   JAMES R. JR.,

                                             Plaintiff,

                              v.                                            5:17-CV-1387
                                                                               (FJS)

   COMMISSIONER OF SOCIAL SECURITY,

                                    Defendant.
   _______________________________________________

   APPEARANCES                                               OF COUNSEL

   LAW OFFICES OF STEVEN R. DOLSON                           STEVEN R. DOLSON, ESQ.
   126 North Salina Street, Suite 3B
   Syracuse, New York 13202
   Attorneys for Plaintiff

   SOCIAL SECURITY ADMINISTRATION                            JOANNE J. PENGELLY, ESQ.
   OFFICE OF REGIONAL
   GENERAL COUNSEL – REGION II
   26 Federal Plaza – Room 3904
   New York, New York 10278
   Attorneys for Defendant

   SCULLIN, Senior Judge

                        MEMORANDUM-DECISION AND ORDER

                                     I. INTRODUCTION

       James R., Jr. (“Plaintiff”) brought this action pursuant to the Social Security Act, 42

U.S.C. § 405(g) (“Act”), seeking judicial review of a final decision of the Commissioner of

Social Security (the “Commissioner”), denying his application for benefits. See generally Dkt.

                                               -1-
Nos. 1, 10. Pending before the Court are the parties’ cross-motions for judgment on the

pleadings under Rule 12(c) of the Federal Rules of Civil Procedure. See Dkt. Nos. 10, 13.



                     II. PROCEDURAL HISTORY AND BACKGROUND

        Plaintiff applied for benefits on May 5, 2014, alleging disability as of June 13, 2011. See

Dkt. No. 9, Administrative Record (“AR”), at 12. 1 The Social Security Administration initially

denied Plaintiff’s application on September 2, 2014, and affirmed said denial on December 9,

2014. See id. Plaintiff filed a timely request for a hearing before an Administrative Law Judge

(“ALJ”) on December 30, 2014. See id. A hearing was held on January 6, 2017, before ALJ

Kenneth Theurer, at which Plaintiff and Joseph Atkinson, a vocational expert, testified. See id.

Attorney Gregory Fair represented Plaintiff at the hearing. See id.

        On February 9, 2017, the ALJ issued a written decision in which he made the following

findings “[a]fter careful consideration of the entire record . . .”

        1) Plaintiff “last met the insured status requirements of the Social Security Act on
           December 31, 2016.”

        2) Plaintiff “did not engage in substantial gainful activity during the period from
           his alleged onset date of June 13, 2011 through his date last insured of
           December 31, 2016 (20 CFR 404.1571 et seq.).”

        3) “Through the date last insured, [Plaintiff] had the following severe
           impairments: disorder of the cervical spine; and disorder of the lumbar spine
           (20 CFR 404.1520(c)).”

        4) “Through the date last insured, [Plaintiff] did not have an impairment or
           combination of impairments that met or medically equaled the severity of one
           of the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR
           404.1520(d), 404.1525 and 404.1526).”



1
 All references to page numbers in the Administrative Record are to the Bates Stamp number at
the bottom of those pages. All references to page numbers in other documents in the record are
to the page numbers that the Court’s Electronic Case Filing System generates.
                                                  -2-
       5) “[T]hrough the date last insured, [Plaintiff] had the residual functional capacity
          to perform light work as defined in 20 CFR 404.1567(b) . . . .”

       6) “Through the date last insured, [Plaintiff] was unable to perform any past
          relevant work (20 CFR 404.1565).”

       7) “[Plaintiff] was born on June 12, 1968 and was 48 years old, which is defined
          as a younger individual age 18-49, on the date last insured (20 CFR 404.1563).”

       8) “[Plaintiff] has at least a high school education and is able to communicate in
          English (20 CFR 404.1564).”

       9) “Transferability of job skills is not material to the determination of disability
          because using the Medical-Vocational Rules as a framework supports a finding
          that [Plaintiff] is ‘not disabled,’ whether or not [Plaintiff] has transferable job
          skills (See SSR 82-41 and 20 CFR Part 404, Subpart P, Appendix 2).”

       10) “Through the date[] last insured, considering [Plaintiff’s] age, education, work
           experience, and residual functional capacity, there were jobs that existed in
           significant numbers in the national economy that [Plaintiff] could have
           performed (20 CFR 404.1569 and 404.1569(a)).”

       11) “[Plaintiff] was not under a disability, as defined in the Social Security Act, at
           any time from June 13, 2011, the alleged onset date, through December 31,
           2016, the date last insured (20 CFR 404.1520(g)).”
See AR at 14-21 (citations omitted).

       The ALJ’s decision became the Commissioner’s final decision on November 13, 2017,

when the Appeals Council of the Social Security Administration denied Plaintiff’s request for

review. See AR at 1-4. Plaintiff then commenced this action on December 27, 2017, and filed a

supporting brief on May 31, 2018. See Dkt Nos. 1, 10. Defendant filed a response brief on

August 1, 2018. See Dkt. No. 13. Plaintiff filed a reply to Defendant’s response brief on

October 2, 2018. See Dkt. No. 16.




                                               -3-
                                       III. DISCUSSION

A. Standard of review

       Absent legal error, a court will uphold the Commissioner’s final determination if there is

substantial evidence to support it. See 42 U.S.C. § 405(g). The Supreme Court has defined

substantial evidence to mean “‘more than a mere scintilla’” of evidence and “‘such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’” Richardson

v. Perales, 402 U.S. 389, 401 (1971) (quotation omitted). To be eligible for benefits, a claimant

must show that he suffers from a disability within the meaning of the Act. The Act defines

“disability” as an inability “to engage in any substantial gainful activity [(“SGA”)] by reason of

any medically determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not less than

twelve months.” 42 U.S.C. § 1382c(a)(3)(A). To determine if a claimant has sustained a

disability within the meaning of the Act, the ALJ follows a five-step process:


               1) The ALJ first determines whether the claimant is currently engaged in SGA.
               See 20 C.F.R. §§ 416.920(b), 416.972. If so, the claimant is not
               disabled. See 20 C.F.R. § 416.920(b).

               2) If the claimant is not currently engaged in SGA, the ALJ determines if the
               claimant has a severe impairment or combination of impairments. See
               20 C.F.R. § 416.920(c). If not, the claimant is not disabled. See id.

               3) If the claimant has a severe impairment, the ALJ determines if the
               impairment meets or equals an impairment found in the appendix to
               the regulations (the “Listings”). If so, the claimant is disabled. See
               20 C.F.R. § 416.920(d).

               4) If the impairment does not meet the requirements of the Listings,
               the ALJ determines if the claimant can do his past relevant work. See
               20 C.F.R. § 416.920(e), (f). If so, he is not disabled. See 20 C.F.R.
               § 416.920(f).

               5) If the claimant cannot perform his past relevant work, the ALJ


                                               -4-
                determines if he can perform other work, in light of his residual functional
                capacity (“RFC”), age, education, and experience. See 20 C.F.R. § 416.920(f),
                (g). If so, then he is not disabled. See 20 C.F.R. § 416.920(g). A claimant is
                only entitled to receive benefits if he cannot perform any alternative
                gainful activity. See id.

For this test, the burden of proof is on the claimant for the first four steps and on the

Commissioner for the fifth step, if the analysis proceeds that far. See Balsamo v. Chater, 142

F.3d 75, 80 (2d Cir. 1998) (quotation and other citations omitted).



B. Plaintiff’s motion

        In support of his motion, Plaintiff argues that the ALJ’s decision was not supported by

substantial evidence as required under 42 U.S.C. § 405(g) and that the ALJ committed reversible

error in three ways: (1) by failing to follow the treating physician rule; (2) by failing to explicitly

consider all of the statements related to Plaintiff’s ability to do work-related activities made by

acceptable medical sources; and (3) by failing to address actual conflicts between the vocational

expert testimony and the Dictionary of Occupational Titles (“Dictionary”). See Dkt. No. 10,

Plaintiff’s Brief, at 4-5.



        1. Treating physician rule

        Plaintiff asserts that the ALJ committed reversible error by failing to give controlling

weight to Plaintiff’s treating physician without good reason. See Dkt. No. 10, Plaintiff’s Brief, at

5. “’The opinion of a treating physician is given controlling weight if it is well supported by

medical findings and not inconsistent with other substantial evidence.’” Tavarez v. Barnhart,

124 F. App’x 48, 49 (2d Cir. 2005) (summary order) (quoting Rosa v. Callahan, 168 F.3d 72, 78-

79 (2d Cir. 1999); 20 C.F.R. § 404.1527(d)(2)). “An ALJ is required to provide ‘good reasons’



                                                 -5-
to accord the opinion other than controlling weight.” Id. (citing Halloran, 362 F.3d at 32; 20

C.F.R. § 416.927(d)(2)). “Reasons that are conclusory fail the ‘good reasons’ requirement.”

Woodson v. Colvin, No. 15-CV-2353 (RLE), 2016 WL 4362105, *10 (S.D.N.Y. Aug. 10, 2016)

(citation omitted). “The ALJ is not permitted to arbitrarily substitute his own judgment of the

medical proof for the treating physician’s opinion.” Id. (citing Balsamo, 142 F.3d at 81).

Moreover, “an ALJ ‘cannot reject a treating physician’s diagnosis without first attempting to fill

any clear gaps in the administrative record[.]’” Id. (quoting Burges, 537 F.3d at 129 (quoting

Rosa, 168 F.3d at 79)).

        In denying Plaintiff’s claim, the ALJ gave Plaintiff’s treating physician’s opinion only

partial weight because “his opinion [was] not supported with explanation and inconsistent with

the longitudinal record as well as [Plaintiff’s] activity level. For example, it is difficult to

reconcile Dr. Pastore’s extreme limitations with [Plaintiff’s] use of a gas powered chain saw and

moving a refrigerator.” See AR at 19. The ALJ also stated that Plaintiff’s treating physician

“completed a medical source statement and . . . an application for a disabled parking permit on

[Plaintiff’s] behalf.” See id.

        In coming to his conclusion, the ALJ referred to only two medical forms that Plaintiff’s

treating physician completed but wrongfully ignored numerous others that he completed during

the period from Plaintiff’s alleged onset date through his date last insured. See, e.g., AR at 625,

680. Plaintiff submitted more than 250 pages of medical history from his treating physician. In

each of these documents, Plaintiff’s treating physician consistently opined that Plaintiff had

extremely limited functional abilities due to pain, weakness, and tingling as a result of Plaintiff’s

spinal issues and that he was totally disabled from work-related activities. See id. In contrast to

the ALJ’s finding, Plaintiff’s treating physician provided explanations and examination reports to



                                                 -6-
support these opinions. Moreover, the treating physician’s opinions were consistent with that of

multiple other medical examiners in the record. See, e.g., AR at 755, 822.

       The ALJ also erred when he relied on two examples where Plaintiff allegedly performed

physical activity inconsistent with Plaintiff’s treating physician’s opinion as a reason to deny the

opinion controlling weight. However, the Court finds that both examples were consistent with

the treating physician’s medical opinion. Plaintiff explained in his testimony that the chain saw

he used was at most five pounds and that he further injured himself performing both activities.

Plaintiff’s treating physician repeatedly stated that Plaintiff could occasionally lift between one

and ten pounds but never more than ten with either arm. Although Plaintiff’s treating

physician’s medical opinion was consistent with Plaintiff’s admitted activity level, the ALJ

arbitrarily concluded otherwise. As stated above, “[t]he ALJ is not permitted to arbitrarily

substitute his own judgment of the medical proof for the treating physician’s opinion.”

Woodson, 2016 WL 4362105, at *10 (citing Balsamo, 142 F.3d at 81). The Court finds that the

ALJ wrongly gave Plaintiff’s treating physician’s opinion only partial weight without providing

good reasons for doing so and that the ALJ substituted his own judgment in determining

Plaintiff’s RFC. 2




2
  Alternatively, Plaintiff argues that the ALJ failed to explicitly consider the factors outlined in
20 C.F.R. § 404.1527(c) as the Second Circuit requires, see Dkt. No. 10, Plaintiff’s Brief, at 8
(citing Greek v. Colvin, 802 F.2d 370, 375 (2d Cir. 2015). The Court does not need to address
this argument in light of its conclusion that the ALJ failed to provide Plaintiff’s treating
physician’s opinion the deference required.


                                                 -7-
         2. Failure to address all medical source statements

         Plaintiff contends that the ALJ committed reversible error by failing to address all

medical source statements from acceptable medical sources within the record. See Dkt. No. 10,

Plaintiff’s Brief, at 10. In addition to Plaintiff’s treating physician, Plaintiff points to Dr. Binit

Shah’s Treatment Records, in which he stated, “I believe that it will be difficult for [Plaintiff] to

find meaningful gainful employment.” See AR at 822. Plaintiff also points to Treatment

Records from Syracuse Orthopedic Specialist Richard DiStefano, M.D., who, on multiple

occasions, stated that Plaintiff’s “Disability-Work-School Status” was “TOTAL DISABILITY.”

See id. at 756, 759, 762.

         According to SSR 06-03p, 3 the Commissioner “will consider all of the available evidence

in the individual’s case record” when making a determination or decision on disability.

However, the failure to address these opinions constitutes harmless error because an opinion on

disability is reserved for the Commissioner. See 20 C.F.R. § 404.1527(d)(1). A physician’s

opinion on issues reserved for the Commissioner is not entitled to any weight. See Taylor v.

Barnhart, 83 F. App’x 347, 349 (2d Cir. 2003) (citation omitted). Therefore, the Court finds that

this argument is meritless.




3
    SSR 06-03p was rescinded on March 27, 2017, after the ALJ’s decision in this case.


                                                  -8-
       3. Failure to resolve the conflict between the vocational expert’s testimony and the
       Dictionary of Occupational Titles 4

       Plaintiff argues that the ALJ committed reversible error by failing to resolve actual

conflicts between the occupational evidence that the vocational expert provided and the

occupational information supplied by the Dictionary of Occupational Titles (“Dictionary”) as

required under SSR 00-4p. See Dkt. No. 10, Plaintiff’s Brief, at 11. According to SSR 00-4p,

ALJs must “[i]dentify and obtain a reasonable explanation for any conflicts between

occupational evidence provided by [vocational experts or vocational specialists] and information

in the Dictionary of Occupational Titles (DOT), including its companion publication, the

Selected Characteristics of Occupations[.]” SSR 00-4p, 2000 WL 1898704, at *1. “[W]henever

the Commissioner intends to ‘rely[] on [a] vocational expert’s testimony,’ [he or] she must

identify and inquire into all those areas ‘where the expert’s testimony seems to . . . conflict with

the Dictionary.” Lockwood v. Comm’r of Soc. Sec. Admin., 914 F.3d 87, ___ (2d Cir. 2019)

(quoting Pearson v. Colvin, 810 F.3d 204, 209 (4th Cir. 2015) (emphasis added)). SSR 00-4p

“requires the Commissioner to ‘obtain a reasonable explanation’ for any ‘apparent’ – even if

non-obvious – conflict between the Dictionary and a vocational expert’s testimony.” Id.

(citation omitted).

       At the hearing, the ALJ asked the vocational expert to provide examples of jobs that

individuals with Plaintiff’s RFC could perform. See AR at 54-55. Specifically, the ALJ stated

that this hypothetical individual “should not reach overhead, but could reach in all other

directions occasionally with either arm.” See id. at 54. The vocational expert then provided




4
 Defendant’s only response is that Plaintiff has waived this argument because he did not raise it
during the Administrative process. Defendant is incorrect. Plaintiff raised this very same
argument before the Appeals Council as a basis for his appeal. See AR at 190.
                                                -9-
three occupation examples, which were gate guard, usher, and furniture rental consultant. See

AR at 55. According to the Selected Characteristics of Occupations, each of these three job

opportunities require “occasional” reaching. Reaching is broadly defined within the Selected

Characteristics of Occupations as “extending hands and arms in any direction.” Selected

Characteristics of Occupations Defined in the Revised Dictionary of Occupational Titles,

Appendix C, at C-3.

       Based on the record, the Court finds that there is, at the very least, an apparent conflict

between the vocational expert’s testimony and the Selected Characteristics of Occupations that

the ALJ failed to resolve. “Testimony that a claimant with overhead reaching limitations is

capable of performing a job that the Dictionary describes as requiring ‘reaching,’ . . . creates at

least an apparent conflict that triggers the Commissioner’s duty to elicit an explanation that

would justify crediting the testimony.” Lockwood, 914 F.3d 87, ___ (citations omitted). The

ALJ failed to reconcile the vocational expert’s testimony that a person with an overhead reaching

limitation can perform three jobs that require “reaching” in “any direction” according to

Dictionary. Thus, the Court finds that the ALJ failed in his duty to elicit an explanation from the

vocational expert that would justify crediting his testimony that Plaintiff could perform these

three jobs.



                                       IV. CONCLUSION

       Having reviewed the entire file in this matter, the parties’ submissions and the applicable

law, and for the above-stated reasons, the Court hereby

       ORDERS that Plaintiff’s motion for judgment on the pleadings, see Dkt. No. 10, is

GRANTED; and the Court further



                                               - 10 -
        ORDERS that Defendant’s motion for judgment on the pleadings, see Dkt. No. 13, is

DENIED; and the Court further

        ORDERS that the Commissioner's decision is REVERSED and this matter is

REMANDED to the ALJ for further proceedings consistent with this Memorandum-Decision

and Order pursuant to sentence four of the Act; and the Court further

        ORDERS that the Clerk of the Court shall enter judgment in favor of Plaintiff and close

this case.



IT IS SO ORDERED.


Dated: February 14, 2019
       Syracuse, New York




                                              - 11 -
